Citation Nr: 1223352	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  10-00 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for testicular cancer.

2.  Entitlement to service connection for "asbestos exposure".


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to November 1970.  This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011 the Veteran's representative requested a video-conference hearing before the Board.  Such hearing was scheduled for June 14, 2012, however the Veteran cancelled the hearing request and instead requested the action below. 


FINDING OF FACT

In June 2012, prior to the promulgation of a Board decision in the matters of service connection for testicular cancer and "asbestos exposure" the Veteran requested a withdrawal of his appeals in such matters.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal are met as to the Veteran's claim of service connection for testicular cancer.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal are met as to the Veteran's claim of service connection for asbestos exposure.  38 U.S.C.A. § 7105 (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Given the Veteran's expression of intent to withdraw his appeals in these matters, discussion of the impact of the Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159 and 3.326(a))  on these claims is not necessary.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a June 2012 written statement, the appellant's representative noted that on April 15, 2012 the Veteran submitted a letter to "drop" the issues of service connection for testicular cancer due to Agent Orange exposure and asbestos exposure from his appeal.  As this is a request for withdrawal of his claims [seeking service connection] for testicular cancer and asbestos exposure, there is no allegation of error of fact or law with respect to such claims remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to consider appeals in the matters.


ORDER

The Veteran's appeal seeking service connection for testicular cancer and "asbestos exposure" is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


